          Case 1:19-cv-00384-ELH Document 91 Filed 08/12/20 Page 1 of 3




                                                      August 12, 2020

Via ECF
Hon. Deborah L. Boardman
United States District Court
101 West Lombard Street, 3C
Baltimore, Maryland 21201

       Re: Bryant v. Baltimore Police Department, et al., Civil Action No. ELH-19-00384

Dear Judge Boardman:

Pursuant to your Letter Order of July 3, 2020 (ECF 81), we write regarding a discovery dispute
that the parties have been unable to resolve despite good-faith efforts to do so.
Plaintiff has noticed the depositions of third-party witnesses Renaldo Ritch and Kimberly
Demory for September 9 and 10, respectively, and intends to notice depositions of three former,
non-defendant BPD officers for September. Due to the ongoing pandemic and to protect the
safety of everyone involved, Plaintiff believes these and any other depositions that take place in
September should be conducted over Zoom (with only the witness and a masked court reporter in
the same room together and all counsel appearing and conducting examinations over Zoom). It is
unsafe to have multiple unmasked individuals talking for hours together in an enclosed space, as
is required at an in-person deposition. Even if all parties agreed to wear masks, masks do not
eliminate the risks of shared space and make the creation of an accurate record more
difficult. Nor is there any need to put anyone at such risk, as we have taken a number of
depositions via Zoom in other cases and have found them to work well. There are also concerns
regarding travel, as some counsel who will be taking these depositions are from out of state and
would currently face mandatory quarantines if they were to travel to Maryland for the
depositions. Given the Court’s schedule, we cannot further delay starting depositions, and
believe using Zoom is the safest and best way to proceed.
Individual Defendants do not object to attorneys for the parties participating in depositions in this
case by video. However, Individual Defendants wish to reserve their right to have at least one
attorney participate in depositions in person. Defendant BPD has agreed to attend only the
depositions of third-party witnesses Renaldo Ritch and Kimberly Demory electronically, but
wishes to reserve the right to attend any future depositions in person. This could be accomplished
while adhering to public health concerns such as maintaining social distancing in an
appropriately sized conference room, having anyone appearing in person certify that they are not
experiencing COVID-19 symptoms, and through the use of facemasks.
All parties met and conferred telephonically regarding this dispute on August 7, 2020, and
Plaintiff and the Individual Defendants further conferred on August 11, 2020, but they have been
unable to agree to a resolution. The parties waive filing a 2-page position statement, but hope to
discuss this dispute with the Court at the telephonic conference already scheduled for August 14,
2020.
          Case 1:19-cv-00384-ELH Document 91 Filed 08/12/20 Page 2 of 3




Respectfully,

/s/ Amelia Green
Nick Brustin (Pro hac vice)
Anna Benvenutti Hoffmann (Pro hac vice)
Amelia Green (Pro hac vice)
Yasmin Dagne (Pro hac vice)
Neufeld Scheck & Brustin, LLP
99 Hudson Street, 8th Floor
New York, NY 10013
nick@nsbcivilrights.com
anna@nsbcivilrights.com
amelia@nsbcivilrights.com
yasmin@nsbcivilrights.com
T: (212) 965-9081/ F: (212) 965-9084

Joshua R. Treem (Bar No. 00037)
Jean Zachariasiewicz (Bar No. 19734)
Chelsea J. Crawford (Bar No. 19155)
Anisha Queen (Bar No. 20766)
Brown, Goldstein & Levy, LLP
120 E. Baltimore Street, Suite 1700
Baltimore, Maryland 21201
jtreem@browngold.com
jmz@browngold.com
ccrawford@browngold.com
aqueen@browngold.com
T: (410) 962-1030/ F: (410) 385-0869

Attorneys for Plaintiff

/s/ Shneur Nathan
Avi T. Kamionski, Bar No. 20703
Shneur Nathan, Bar No. 20707
Theresa Concepcion, Bar No. 21143
Matthew J. McCarter, Bar No. 21032
Nathan & Kamionski LLP
201 N. Charles Street Suite 1202
Baltimore, MD 21202
T: (312)612-1955/F: (952)658-3011
snathan@nklawllp.com
akamionski@nklawllp.com
tconcepcion@nklawllp.com
mmccarter@nklawllp.com

                                          2
         Case 1:19-cv-00384-ELH Document 91 Filed 08/12/20 Page 3 of 3



Attorneys for Defendants William Ritz and
Barry Verger

/s/ Natalie R. Amato
Kara K. Lynch (29351)
Justin S. Conroy (28480)
Chief Solicitors
Natalie R. Amato (20749)
Assistant City Solicitor

Baltimore City Department of Law
Office of Legal Affairs
City Hall, Room 101
100 N. Holliday Street
Baltimore, MD 21202
410-396-2496 (telephone)
410-396-2126 (facsimile)
kara.lynch@baltimorepolice.org
Justin.conroy@baltimorepolice.org
natalie.amato@baltimorecity.gov

Attorneys for Defendant Baltimore Police Department




                                             3
